DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-4, 6-11 & 13 are pending:
		Claims 1-4, 6-11 & 13 are allowed. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest prior art references of record are Petersen (WO 01/41895) and Cho (KR 10-0435831).
	The combination of references does not teach “the second heat exchange circuit being separate from the first heat exchange circuit to feed the buffer tank with thermal energy from, and exchange heat with, a thermal energy source, and the heat exchanger being separate from the buffer tank” as required by claim 1. 
	It would not have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the buffer tank of Petersen to incorporate the second heat exchange circuit of Cho because Cho requires the heat storage tank to always be in an open state for heating purposes therefore functioning similarly to a heat exchanger and not a buffer tank; therefore there is no suggestion or motivation to add a second heat exchange circuit to the buffer tank of Petersen. The prior art fails to render claim 1 obvious therefore claim 1 is allowable over the prior art. Dependent claims are hereby allowable to due dependency from allowed      claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        /NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778